Citation Nr: 9912293	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  97-32 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased evaluation for multiple sclerosis 
(MS), currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which assigned a 50 percent evaluation 
to the veteran's MS.

The Board notes that the veteran also initiated an appeal of 
the RO's July 1997 rating decision on the ground that it 
involved clear and unmistakable error (CUE).  However, a 
statement from the veteran's representative suggests that the 
veteran sought to withdraw the CUE claim which the veteran 
intended only as a request for an explanation of the elements 
comprising the RO's 50 percent evaluation of his MS.  
Moreover, the veteran failed to perfect his CUE appeal after 
the RO provided him with a Supplemental Statement of the 
Case.  Therefore, the CUE claim is not now before the Board.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The impairment of veteran's upper extremities due to 
multiple sclerosis is not more than mildly disabling in 
either extremity.

3.  The impairment of veteran's lower extremities due to 
multiple sclerosis is not more than mild in either extremity.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's left upper extremity impairment due to 
multiple sclerosis have not been met.  38 U.S.C.A. 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 
8018-8513 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's right upper extremity impairment due to 
multiple sclerosis have not been met.  38 U.S.C.A. 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 
8018-8513 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left lower extremity impairment due to 
multiple sclerosis have not been met.  38 U.S.C.A. 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.124a, Diagnostic Codes 
8018-8520 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right lower extremity impairment due to 
multiple sclerosis have not been met.  38 U.S.C.A. 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.124a, Diagnostic Codes 
8018-8520 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds the claims at issue in this appeal 
are well grounded.  Once a claimant presents a well-grounded 
claim the VA has a duty to assist the claimant in developing 
facts which are pertinent to the claim.  Id.  The Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for equitable resolution of the 
issues on appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities to the 
veteran's current symptomatology.  Individual disabilities 
are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4 (1998).  If two evaluations are 
potentially applicable the higher evaluation will be assigned 
if the disability appears to approximate more closely the 
criteria required for that rating.  38 C.F.R. § 4.7.  In 
addition, a disability may require reratings in accordance 
with changes in a veteran's condition.  It is therefore 
essential to consider a disability in the context of the 
entire recorded history when determining the level of current 
impairment.  38 C.F.R. § 4.1.  Nevertheless, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The RO first granted the veteran entitlement to service 
connection for MS by a rating decision in August 1985, and 
assigned a 30 percent rating pursuant to Diagnostic Code (DC) 
8018.  In a July 1997 rating decision the RO increased the 
rating to 50 percent pursuant to 38 C.F.R. § 4.124a, DC 8018, 
by aggregating separate ratings under DCs 8513 and 8520 
respectively, corresponding to the degrees of impairment of 
the veteran's upper and lower extremities attributable to MS.

Under 38 C.F.R. § 4.124a, DC 8018, MS is rated at a minimum 
of 30 percent.  However, a higher rating may be appropriate 
if the veteran shows specific impairment of motor, sensory, 
or mental functions attributable to MS.  38 C.F.R. § 4.124a.  
The severity of each impairment is rated separately under an 
appropriate diagnostic code (with the symptomatology clearly 
identified as attributable to the veteran's MS) and the total 
disability rating is determined through the Combined Ratings 
Table by aggregating the separate ratings.  38 C.F.R. §§ 
4.25, 4.120, 4.124a, Note following DC 8025.  A higher than 
minimum rating is appropriate here because the aggregation of 
the separate ratings for the veteran's upper and lower 
extremity impairments attributable to his MS exceeds 30 
percent.

Under § 4.124a, DC 8513, pertaining to all upper extremity 
radicular groups, complete paralysis warrants a maximum 90 
percent rating for the major extremity and 80 percent for the 
minor extremity.  Severe incomplete paralysis warrants a 70 
percent rating for the major extremity and 60 percent for the 
minor extremity.  Moderate incomplete paralysis warrants a 40 
percent rating for the major extremity and 30 percent for the 
minor extremity.  Mild incomplete paralysis warrants a 20 
percent rating for both the major and minor extremities.

Under § 4.124a, DC 8520, pertaining to a lower extremity, an 
80 percent evaluation is warranted for complete paralysis of 
the sciatic nerve where the foot dangles and drops, there is 
no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  A 
60 percent evaluation is warranted for severe incomplete 
paralysis, with marked muscular atrophy.  A 40 percent 
evaluation is warranted for moderately severe incomplete 
paralysis.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis.  A 10 percent evaluation is warranted 
for mild incomplete paralysis.

Private medical records disclose that the veteran was 
hospitalized from September 1984 to February 1985 following 
the onset of multiple neurological symptoms including ataxia, 
multiple paraesthesis of all extremities, impaired speech and 
thought processes and left hemiparesis (the discharge summary 
identified the veteran as right handed).  He also was 
diagnosed with MS.  At discharge, a treating physician 
described the veteran's condition as stabilized and slowly 
improving, however the physician also noted weak motor 
activity in the upper and lower left extremities.

The veteran underwent a VA neurological evaluation in May 
1985, during which the examining physician noted the 
veteran's complaints including unsteady gait, left hand 
clumsiness, urinary urgency and constipation.  The examiner 
also noted the veteran's report that his MS had not worsened 
since his hospital discharge.  The examiner listed the 
following objective findings: unsteady, trembling, broad-
based, ataxic walk requiring a cane; ataxic finger-nose and 
heel-nose-chin tests; left limb weakness and poor rapid 
alternating movements; hyperactive and brisk reflexes, 
especially on the left; normal speech, pupillary responses 
and optic discs; slow, reticent, impersistent eye movements; 
no Lhermitte's sign, sensory loss in the limbs or ankles, 
gaze palsy or nystagmus; difficulty looking to the right; 
tongue deviated to the left on protrusion, and; bilateral 
retraction of the toes on plantar stimulation.

The veteran underwent a VA examination in January 1986, upon 
which the examiner noted the following objective findings: 
normal range of motion for all joints and good general muscle 
strength; ability to walk with a cane but with poor balance 
and coordination; poor fine finger dexterity, and; basically 
independent in most aspects of daily living.

A June 1986 VA vocational rehabilitation panel report on the 
veteran states that the veteran was not able to compete for 
employment because his productivity was impaired, in part, by 
manifestations of his MS, including weak upper and lower 
extremities.  A report of a VA examination conducted later 
that month noted the veteran's unsteady gait, use of a cane, 
and some sexual dysfunction, but also described the veteran's 
symptoms as mild and improving.

The veteran underwent a VA neurological examination in June 
1997.  The examiner noted that the veteran had not been 
hospitalized for major exacerbations of his MS since 1984, 
but that he had been treated several times for smaller 
exacerbations.  The examiner noted the objective findings 
including: a slow walk aided by the use of a cane; wide-
based, unsteady gait with some posturing of the left arm; 
inability to tandem walk; hyperactive reflexes; bilaterally 
equivocal plantar responses; negative Hoffman's; increased 
tone in the upper and lower extremities with full muscle 
strength but with dystonic posturing of the left upper 
extremity and bilateral clonus; sensory perceptions were 
intact to sharp and dull, vibration and proprioception with 
some perceptual decrease on the left; cerebellar is abnormal 
with ataxia on left finger-to-nose; poor bilateral heel-to-
shin; rapid alternating movements slow to the left, and 
intact cranial nerves.

VA treatment records from July 1997 disclose that the 
veteran's MS was stable with symptoms responsive to 
medication, that his cranial nerves and motor and sensory 
functions were intact and that he was able to walk slowly.

As to the veteran's upper extremities, the Board finds that 
the evidence reveals virtually full muscle strength, some 
ataxia and decreased sensation, and limited difficulty with 
fine motor skills.  A higher rating under DC 8513 is not 
warranted because the clinical findings do not demonstrate 
"moderate" symptoms of incomplete paralysis of the upper 
extremities as shown by the criteria for a mild-to-moderate 
incomplete paralysis noted in the introductory section of 38 
C.F.R. 4.124a (applicable where the impairment is "wholly 
sensory").  Evidence shows that his cranial nerves, motor 
and sensory functions were all intact as was his muscle tone 
and strength.  Because there is no evidence that the 
veteran's MS manifests moderate incomplete paralysis, a 
higher than 20 percent evaluation is not warranted.

As to the veteran's lower extremities, the Board finds that 
the latest medical evidence reveals some left sensory 
decrease and the need for a cane to walk.  However the 
veteran did walk, albeit slowly, without the assistance of a 
wheelchair or another person.  His cranial nerves, motor and 
sensory functions were all intact as was his muscle tone and 
strength.  Accordingly, findings from the latest examination 
and treatment records reflect a degree of disability in the 
lower extremities that most closely represents the criteria 
for a "mild" case of incomplete paralysis of the sciatic 
nerve and do not disclose an overall disability picture 
corresponding to the criteria for a higher rating under 
Diagnostic Code 8520.

In consideration of the foregoing, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
Accordingly, the Board finds that the criteria have not been 
met for a schedular evaluation greater than 20 percent for 
bilateral upper extremity impairment due to MS, or greater 
than 10 percent for bilateral lower extremity impairment due 
to MS.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic 
Codes 8018, 8513, 8520.

In reaching its decision the Board has carefully considered 
the history of the disabilities that are the subjects of this 
appeal and possible application of other provisions of 38 
C.F.R., Parts 3 and 4, (pertaining to extra-schedular 
evaluation) notwithstanding whether the veteran or his 
representative requested such consideration.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  However, the 
Board finds that the record does not show the veteran's 
disability to be so exceptional or unusual, with factors such 
as marked interference with employment or repeated 
hospitalization, as to render application of the regular 
schedular standards impractical and warrant extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for multiple sclerosis 
(MS), currently evaluated at 50 percent is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

